EXHIBIT 10.3

RESTRICTED STOCK AGREEMENT

          RESTRICTED STOCK AGREEMENT (this “Agreement”) dated as of December 22,
2008 by and between ‘mktg, inc.’ a Delaware corporation (the “Corporation”), and
Charlie Horsey (the “Employee”).

W I T N E S S E T H:

                    WHEREAS, the Board of Directors (the “Board”) and
Compensation Committee of the Corporation have determined that it is desirable
and in the best interest of the Corporation to grant the Employee shares of
restricted stock under the Corporation’s Amended and Restated 2002 Long-Term
Incentive Plan (the “Plan”) and this Agreement as an incentive for the Employee
to advance the interests of the Corporation; and

                    WHEREAS, the Employee desires to accept such shares subject
to the restrictions and other provisions of this Agreement.

                    NOW, THEREFORE, for good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto do hereby agree as
follows:

                    1. Grant. Pursuant to the Plan, and subject to the terms and
conditions set forth herein and therein, the Corporation hereby issues to
Employee 100,000 shares of Common Stock of the Corporation (the “Shares”). A
certificate representing the Shares shall be issued in the name of the Employee
and shall be escrowed with the Secretary of the Corporation subject to removal
of the restrictions placed thereon or forfeiture pursuant to the terms of this
Agreement.

                    2. Dividend, Voting and Other Rights. Except as otherwise
provided herein, from and after the date hereof, the Employee shall have all of
the rights of a stockholder with respect to the Shares, including the right to
vote the Shares and receive any dividends that may be paid thereon; provided,
however, that any additional shares of Common Stock or other securities that the
Employee may become entitled to receive pursuant to a stock dividend, stock
split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Corporation with respect to any unvested Shares shall be subject to the same
restrictions as such unvested Shares under this Agreement.

                    3. Risk of Forfeiture; Vesting. In the event of a
Termination of Association (as defined below) of the Employee for any reason
prior to December 1, 2013 (the “Time Vested Date”), all unvested Shares granted
hereunder shall be forfeited to the Corporation, and the Employee shall have no
further interest therein of any kind whatsoever. Subject to the foregoing, the
Shares shall vest as follows:

 

 

 

          (i) Performance Vesting. For each calendar year commencing with the
year ending December 31, 2009, immediately upon the Corporation’s determination
of its Operating Income (as defined below) for such calendar year, as evidenced
by the Corporation’s filing of its income statement for the period ended
December 31 of such year with the Securities and Exchange Commission, to the
extent Operating Income for such year exceeds 120% or more of Base Year
Operating Income (as defined below), Employee shall be vested in that number of
Shares as set forth below, subject to equitable adjustment in the event of any
stock dividend, stock split or combination of shares:


--------------------------------------------------------------------------------



 

 

 

 

 

Operating Income as a
Percentage of Base Year
Operating Income

 

Number of
Shares Vested

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Less than 120%

 

 

0

 

120% or greater, but less than 140%

 

 

20,000

 

140% or greater, but less than 160%

 

 

40,000

 

160% or greater, but less than 180%

 

 

60,000

 

180% or greater, but less than 200%

 

 

80,000

 

200% or greater

 

 

100,000

 


 

 

 

          By way of example, if Base Year Operating Income is $3,000,000 and the
Corporation generates $3,600,000 of Operating Income for the year ended December
31, 2009, Employee would be vested in 20,000 Shares. If the Corporation
generates less than $3,000,000 in the following calendar year, Employee would
remain vested in 20,000 Shares. If thereafter the Corporation generates
$4,200,000 of Operating Income in a subsequent calendar year, Employee would be
vested in an aggregate of 40,000 of the 100,000 Shares subject to this
Agreement.

          (ii) Time Vesting. On the Time Vested Date, Employee shall be vested
in one hundred percent (100%) of all Shares that have not previously vested.

          (iii) For the purposes of this Section 3, the following terms shall
have the meanings set forth below:

 

 

 

          “Acquisition” shall mean any acquisition by the Corporation or any of
its subsidiaries of any business or material amount of assets other than in the
ordinary course of business, including, without limitation, through a merger or
any other business combination.

 

 

 

          “Base Year Operating Income” shall mean the Operating Income of the
Corporation for the 12-months ended December 31, 2008, as reflected on the
income statements included in the periodic reports filed by the Corporation with
the Securities and Exchange Commission, increased or decreased, as applicable,
to reflect any Acquisition consummated after January 1, 2008 (including, without
limitation, the Corporation’s June 30, 2008 acquisition of the assets of 3 For
All Partners, LLC) on a pro form basis consistent with GAAP, as if such
Acquisition had occurred on January 1, 2008. Base Year Operating Income shall be
adjusted, if necessary, to reflect any restatement of the Corporation’s
financial statements in any periodic reports filed by the Corporation with the
Securities and Exchange Commission.

 

 

 

          “GAAP” means United States generally accepted accounting principles.

2

--------------------------------------------------------------------------------



 

 

 

          “Operating Income” shall mean, with respect to any calendar year, the
operating income of the Corporation with respect to such calendar year, as
reflected on the income statements included in the periodic reports filed by the
Corporation with the Securities and Exchange Commission, increased or decreased,
as applicable, to reflect any Acquisition consummated during such calendar year,
on a pro form basis consistent with GAAP, as if such Acquisition had occurred on
January 1 of such calendar year.

 

 

 

          “Termination of Association” shall mean the termination of the
relationship between the Corporation and the Employee, such that the Employee is
no longer an employee of the Corporation. In the event of a forfeiture, the
certificates representing the unvested Shares covered by this Agreement shall be
canceled.

                    4. Accelerated Vesting.

          (a) Notwithstanding Section 3 above, in the event a Change in Control
(as hereinafter defined) occurs and, within 18 months following such Change in
Control the Corporation terminates the employment of the Employee for any
reason, the Shares, to the extent not then vested, shall thereupon become vested
and no longer subject to forfeiture

          (b) In addition, following a Change of Control occurring prior to
December 1, 2012, all then unvested Shares shall begin vesting on an annual
basis in equal installments over the period from the date of such Change of
Control through the Time Vested Date, with the first such installment vesting on
the first December 1 following such Change of Control and the final installment
of such shares vesting on the Time Vested Date.

          (c) For purposes of this Section 4, “Change in Control” means:

 

 

 

               (i) Any person (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)) shall have
acquired (by any means) the right (x) through the Beneficial Ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of any voting
securities of the Corporation or (y) by contract, agreement or similar
understanding or (z) any combination of (x) and (y), to elect a majority of the
Board; or

 

 

 

               (ii) The consummation by the Corporation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of its assets (“Corporate Transaction”); excluding, however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the Beneficial Owners, respectively, of the then
outstanding common stock (“Outstanding Corporation Common Stock”) and of the
then outstanding common stock entitled to vote generally in the election of
directors (“Outstanding Corporation Voting Securities”) immediately prior to
such Corporate Transaction will beneficially own, directly or indirectly, more
than 50% of, respectively, the outstanding common stock, and the combined voting
power of the then outstanding common stock entitled to vote generally in the
election of directors, as the case may be, of the company resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, and (2)
individuals who were immediately prior to the effective date of the Corporate
Transaction members of the Board will constitute at least a majority of the
board of directors of the corporation resulting from such Corporate Transaction.

3

--------------------------------------------------------------------------------



                    5. Restrictions on Transfer. The Shares may not be sold,
exchanged, assigned, transferred, pledged, encumbered or otherwise disposed of
by the Employee, except to the Corporation, until the Shares have become
nonforfeitable as provided in Sections 3 and 4 hereof. Any purported transfer or
encumbrance in violation of the provisions of this Section 5 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Shares. In addition, Employee hereby confirms that Employee
has been informed that the Shares are restricted securities under the Securities
Act of 1933, as amended (the “Act”), and may not be resold or transferred unless
the Shares are first registered under the federal securities laws or unless an
exemption from such registration is available. Employee further confirms, and
represents and warrants to the Corporation, that he is an “accredited investor”
under the Act.

                    6. Legend on Shares. Each certificate evidencing Shares
shall be stamped or otherwise imprinted with legends in substantially the
following form:

 

 

 

THE TRANSFER OF THESE SECURITIES IS SUBJECT TO THE TERMS AND CONDITIONS OF A
RESTRICTED STOCK AGREEMENT DATED AS OF DECEMBER 22, 2008, BETWEEN ‘MKTG INC.’
AND THE HOLDER OF RECORD OF THIS CERTIFICATE, AND NO SALE, ASSIGNMENT, TRANSFER,
PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF SUCH SECURITIES SHALL BE VALID OR
EFFECTIVE EXCEPT IN ACCORDANCE WITH SUCH AGREEMENT AND UNTIL SUCH TERMS AND
CONDITIONS HAVE BEEN FULFILLED. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO
COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF ‘MKTG INC.’

          As shares vest in accordance with Sections 3 or 4 above, at the
Employee’s request, the foregoing legend shall be removed from the certificates
representing such vested Shares and the Secretary of the Corporation shall
deliver to the Employee certificates representing such vested Shares free and
clear of all restrictions (other than restrictions under the Act and similar
State laws).

          In addition, the Shares will be imprinted with the following legend
(the “Securities Act Legend”):

 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE
SECURITIES LAW. THESE SECURITIES MAY NOT BE PLEDGED, HYPOTHECATED, SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAW.

4

--------------------------------------------------------------------------------



                    7. Withholding. If any Federal, state or local taxes of any
kind are required by law to be withheld with respect to the Shares (or any
distributions of other securities or property (including cash) thereon or issued
in replacement thereof), (i) the Corporation and its subsidiaries shall, to the
extent permitted by law, have the right to deduct from any payments of any kind
otherwise due to the Employee any Federal, state or local taxes of any kind
required by law to be withheld with respect to the Shares; and (ii) if payment
of the required tax is not made by the Employee, the Corporation may, at its
option, redeem and cancel a sufficient number of Shares at their Fair Market
Value (as defined in the Plan), to pay any tax required to be withheld.

                    8. No Right to Retention. This Agreement shall not entitle
the Employee to any right or claim to be employed or retained by the Corporation
or any subsidiary thereof or limit the right of the Corporation or any
subsidiary thereof to terminate the Employee’s employment with the Corporation
or any subsidiary thereof or to change the terms of such employment.

                    9. Resolution of Disputes. Any controversy, dispute, or
difference arising out of or relative to this Agreement or the breach thereof
shall be determined by arbitration in New York City before three arbitrators.
The arbitration shall be governed by the Federal Arbitration Act and
administered by the American Arbitration Association under its Commercial
Arbitration Rules, provided that persons eligible to be selected as arbitrators
shall be limited to attorneys-at-law who have practiced law for at least 15
years as an attorney in New York specializing in either general commercial
litigation or general corporate and commercial matters. A demand for arbitration
under this provision shall be made in writing to the other party within sixty
(60) days of the date the party demanding arbitration knew or should have known
of the event giving rise to the claim, but in no event more than two (2) years
after the event giving rise to the claim, or the claim shall be forever barred.
The parties agree that judgment upon any award rendered may be entered in any
court having jurisdiction thereof as an enforceable judgment or decree.

                    10. Successors and Assigns. Except as otherwise expressly
provided herein, this Agreement shall bind and inure to the benefit of the
Corporation, the Employee, the respective successors or heirs and personal
representatives and permitted assigns of the Corporation and the Employee.

                    11. Entire Agreement. This Agreement and the Plan contain
the entire agreement among the parties with respect to the subject matter hereof
and supersedes other prior and contemporaneous arrangements or understandings
with respect thereto. This Agreement cannot be changed or terminated orally.

5

--------------------------------------------------------------------------------



                    12. Notices. All notices, consents and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) when delivered by hand, (b) one business day after the business day of
transmission if sent by telex or telecopier (with receipt confirmed), provided
that a copy is mailed by registered mail, return receipt requested, or (c) one
business day after the business day of deposit with the carrier, if sent by
Express Mail, Federal Express or other express delivery service (receipt
requested), in each case to the appropriate addresses, telex numbers and
telecopier numbers (or to such other addresses, telex numbers and telecopier
numbers as a party may designate as to itself by notice to the other parties),
if to the Employee at Employee’s address on the records of the Corporation, and
if to the Corporation, to ‘mktg, inc’, 75 Ninth Avenue, New York, New York
10011.

                    13. Counterparts. This Agreement may be executed in any
number of counterparts, and each such counterpart shall be deemed to be an
original instrument, but all such counterparts together shall constitute but one
agreement.

                    14. Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.

                    15. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability. Such
prohibition or unenforceability in any one jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

                    16. Governing Law; Jurisdiction. This Agreement shall be
governed by, and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed wholly therein.

[Signature Page Follows]

6

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first set forth above.

 

 

 

 

‘mktg, inc.’

 

 

 

 

By:

/s/ Fred Kaseff

 

 

--------------------------------------------------------------------------------

 

 

Name: Fred Kaseff

 

 

Title: Chief Financial Officer

 

 

 

 

/s/ Charlie Horsey

 

--------------------------------------------------------------------------------

 

Charlie Horsey, Employee

7

--------------------------------------------------------------------------------